Citation Nr: 1336574	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected renal cell carcinoma with status-post right nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension and kidney cancer.  The Board has recharacterized the hypertension issue as noted on the title page to reflect the Veteran's contentions.

In January 2012, the Board remanded both claims for additional development, to include scheduling a VA examination.  Unfortunately, the hypertension claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2013, the Appeals Management Center (AMC) granted service connection for renal cell carcinoma and assigned a noncompensable disability rating; granted service connection for removal of right kidney (nephrectomy) associated with renal cell carcinoma and assigned a 30 percent disability rating; and granted service connection for surgical scar of right kidney and assigned a noncomepensable disability rating.  The AMC assigned an effective date of July 10, 2006, the date of the original claim, for all three disabilities.  As the Veteran has not appealed any of the ratings or effective dates assigned for these disabilities, this represents a complete grant of the Veteran's appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As outlined above, service connection was granted for renal cell carcinoma, right nephrectomy due to renal cell carcinoma, and a surgical scar associated with the right nephrectomy.  

The Veteran contends that his hypertension is secondary to the service-connected right nephrectomy.  Specifically, he describes "an uphill battle" with his hypertension subsequent to the right nephrectomy.  See August 2006 Statement.  After review of the record, the Board finds that additional development is necessary prior to adjudication of this claim upon the merits.  See 38 C.F.R. § 19.9 (2013).

The claims file contains an April 2007 correspondence from Dr. N.F.G.  The doctor reviewed the Veteran's medical history, as well as unspecified records, and opined that the right nephrectomy "is the main reason" for the Veteran's secondary hypertension.  He did not provide a rationale for this opinion.

In January 2013, the Veteran submitted to a VA examination by D.P., a physicians' assistant, who opined that the Veteran's renal cell carcinoma is at least as likely as not related to his in-service asbestos exposure.  He further concluded that the Veteran's renal insufficiency "is most likely secondary to the kidney removal."  

As discussed above, the Veteran was subsequently service connected for renal cell carcinoma and right nephrectomy associated with the renal cell carcinoma.  Accordingly, the AMC requested an addendum with respect to the Veteran's hypertension claim.  In a February 2013 addendum, D.P. opined that the Veteran's renal cell carcinoma "is not caused by or aggravated by hypertension."  He reasoned that hypertension does not affect or result in renal cell carcinoma.  The AMC, recognizing that the February 2013 opinion was inadequate, requested a second addendum.  In a March 2013 addendum, D.P. opined that the Veteran's hypertension "is not as a result of his renal cell carcinoma" as it is a separate entity.  He further concluded that the hypertension is not aggravated by the renal cell carcinoma, but offered no rationale for this opinion.  The examiner did not comment on the whether the service-connected right nephrectomy had caused or aggravated the Veteran's hypertension.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, upon remand, the Veteran should be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination with a different examiner than the examiner who performed the January 2013 VA examination (and February and March 2013 addendums).  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by his service-connected right nephrectomy.

In answering this question, the examiner should address the April 2007 opinion from Dr. N.F.G. and the Veteran's August 2006 lay statement.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.   No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


